                     UNITED STATES COURT OF APPEALS
                                                                       FILED
                             FOR THE NINTH CIRCUIT
                                                                       FEB 23 2021
                                                                      MOLLY C DWYER, CLERK
                                                                       U S COURT OF APPEALS




 COUNTY OF MAUI,                               No. 21-15318

                 Plaintiff - Appellee,
                                               D.C. No. 1:20-cv-00470-DKW-KJM
   v.                                          U.S. District Court for Hawaii,
                                               Honolulu
 CHEVRON USA INC.; CHEVRON
 CORPORATION; SUNOCO LP;                       TIME SCHEDULE ORDER
 ALOHA PETROLEUM, LTD.;
 ALOHA PETROLEUM LLC;
 EXXON MOBIL CORPORATION;
 EXXONMOBIL OIL
 CORPORATION; ROYAL DUTCH
 SHELL PLC; SHELL OIL
 COMPANY; SHELL OIL
 PRODUCTS COMPANY LLC; BHP
 GROUP LIMITED; BHP GROUP
 PLC; BHP HAWAII INC.; BP PLC;
 BP AMERICA, INC.; MARATHON
 PETROLEUM CORP.;
 CONOCOPHILLIPS;
 CONOCOPHILLIPS COMPANY;
 PHILLIPS 66; PHILLIPS 66
 COMPANY; DOES, 1 through 100
 inclusive,

                 Defendants - Appellants.



The parties shall meet the following time schedule.



        Case: 21-15318, 02/23/2021, ID: 12013762, DktEntry: 1-1, Page 2 of 3
Tue., March 2, 2021          Appellants' Mediation Questionnaire due. If your
                             registration for Appellate CM/ECF is confirmed after
                             this date, the Mediation Questionnaire is due within
                             one day of receiving the email from PACER
                             confirming your registration.
Mon., April 19, 2021         Appellants' opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
Wed., May 19, 2021           Appellee's answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: John Brendan Sigel
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7




     Case: 21-15318, 02/23/2021, ID: 12013762, DktEntry: 1-1, Page 3 of 3
